ON MOTION EOR REHEARING.
Beck, P. J.
In the motion for a rehearing it is recited by movants: “The court states that the defendants in error ‘offered’ to dismiss this amendment. This is not supported by the record, because therein it clearly, distinctly, and repeatedly appears that this amendment was stricken by order of court.” In certifying the bill of exceptions pendente lite the court made this additional statement: “The case of Mrs. Bessie Glenn Johnson was filed some time after the case of John Doe ex. dem., etc., vs. Richard Roe, cas. ejec., etc., and the number of the Bessie Glenn Johnson case was subsequent to the number of said John Doe case; and furthermore, when the plea in abatement was on trial, the counsel for said John Doe ex. dem., etc., announced that the said Bessie Glenn Johnson case was filed after the John Doe case, and asked the court to dismiss said ease of Mrs. Bessie Glenn Johnson vs. said Lithonia Banking Co., and this motion was considered by the court in his judgment on the plea in abatement and was afterwards embodied in a formal judgment dismissing said latter case, to wit: Mrs. Bessie Glenn Johnson v. Lithonia Banking Co.” We understand from this that the court here refers to the statutory action for land of Mrs. Bessie Glenn Johnson against the Lithonia Banking Company. *563The court says that 'at the trial “the counsel for said John Doe ex. dem., etc., announced that the said Bessie Glenn Johnson case was filed after the John Doe case, and asked the court to dismiss said case of Mrs. Bessie Glenn Johnson vs. said Lithonia Banking Co.” And this court said that “the parties plaintiff offered to dismiss the action of complaint for land.” This expression is in the headnote, and substantially the same thing is said in the opinion. It is not said in the opinion that the defendants in error “ offered to dismiss this amendment,” that is, the demise added by amendment; but, as we have said, the offer or motion was, as appears from the statement of the judge, to dismiss the statutory action of Mrs. Bessie Glenn Johnson v. Lithonia Banking Co. We do not see anything said in the opinion that is not fully borne out by the record. Rehearing denied.